Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Dependent claim 21 is rejected as being dependent on a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The combination of both claim 5 and claim 10 also would be allowable over the prior art of record. 
Response to the applicant’s arguments 
The previous rejection is withdrawn.
Applicant’s arguments and claim amendments are entered.
A new rejection is made herein based on a new search.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4 and 12, and 18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”). 
    PNG
    media_image1.png
    464
    646
    media_image1.png
    Greyscale


In  regard to claim 1, and 12, and 18, Skaaksrud is silent but Schuck teaches “…1. (Currently Amended) A breakaway alert system comprising: a towed vehicle portable brake activation system configured to mount in an interior drivers' area of a towed vehicle and configured to be attached to a brake pedal of
the interior driver's area of the towed vehicle, the portable brake activation system having
an actuator to press against the towed vehicle brake pedal to activate the towed vehicle braking system:  (see element 903 in FIG. 7 where the device includes a cylinder 902 that is placed on the floor of the towed vehicle and that moves the brake pedal 800 from a first position to a braking position; see abstract and col. 2, line 15-66) ;
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SCHUCK before the effective filing date of the disclosure since SCHUCK teaches that a portable device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed multiple times a day. Using a stable anchor point a brake actuation device can be provided via a portable device moving an actuator element 902 to contact a brake pedal. This can automatically actuate the brakes of the towed vehicle.  The can reduced undue stress on the towing vehicle and can provide less stress during a towing.  See Schuck at col. 1, lines 20-55. 

    PNG
    media_image2.png
    608
    757
    media_image2.png
    Greyscale

Skaaksrud discloses “a wired breakaway detector configured to be attached to an exterior surface of the a towed vehicle near a tow bar of the towed vehicle, (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the trailer is detected as being disconnected from the tractor or vessel and reports this status)the breakaway detector having a detector to detect when a distance to a tow vehicle has exceeded a predetermined distance and to generate an electric breakaway detection signal and having an electrical cable to indicate the electric a breakaway detection signal; and (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82)
a wireless interface configured to be attached under a hood of the towed vehicle coupled to the electrical cable to receive the electric breakaway detection signal from the breakaway detector and having a wireless transmitter to transmit a wireless breakaway alert signal in response to receiving the electric breakaway detection signal. (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; 
the portable brake activation system having an antenna configured to receive the wireless breakaway alert signal from the wireless interface  (see paragraph 1179 where the coupler can provide a signal to a node via a wireless signal and see paragraph 138 where the device includes an antenna) 
Skaaksrud is silent but Decker teaches through a firewall between the wireless interface and the driver's area of the towed vehicle (see FIG. 10 and firewall 72)
and to activate the towed vehicle braking system through the attached brake pedal (see claims 1-16)”
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Decker before the effective filing date of the disclosure since Decker teaches that a portable brief case shaped device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily 

Skaaksrud discloses “…in response to the wireless breakaway alert signal”.



    PNG
    media_image3.png
    495
    771
    media_image3.png
    Greyscale

(see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the trailer is detected as being disconnected from the tractor or vessel and reports this status) (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the trailer is detected as being disconnected from the tractor or vessel and reports this status; see paragraph 1175-1177 where the device has a seven pin connector and that can detect when the tractor separates from the trailer) (See paragraph 1148-1154 and 1174-1184 where an alert can be provided when a magnetic switch indicates that one or more magnetic fields have changed and the trailer is separated from the tractor;  and the ID node 120a can provide a signal to the master node 110a to the internet 105 and to the server 100; see FIG. 54 where when the vehicle 5405 is separated from the trailer 5400 the male and the female connectors 5410 and 5420 separate and the ID node 5411 can provide a wireless signal to the master node 110a and to the server 1000 indicating that they 5405 and 5400 have been separated ) 
 “2.    The system of Claim 1, wherein the breakaway detector comprises;
a socket to receive a breakaway cable attached to the tow vehicle; (see FIG. 54 where the trailer has a cable 5425 that is connected to a socket 5410 with the ID node) 
a switch attached to the socket to activate when the breakaway cable is removed from the socket; and (see FIG. 54 where the trailer has a cable 5425 that is connected to a socket 5410 with the ID node 5411 and that provides a message to the master node indicate connected or disconnected and this message is provided to the server 100; see vehicle 5405 that also includes a cable 5430 and a female coupler 5420 where the female coupler engages with the male 5415 prongs and indicates connected or disconnected)
a switch connector to transmit the switch activation to the wireless interface as the breakaway detection signal”. (see FIG. 54 where the trailer has a cable 5425 that is connected to a socket 5410 with the ID node 5411 and that provides a message to the master node indicate connected or disconnected and this message is provided to the server 100)

    PNG
    media_image3.png
    495
    771
    media_image3.png
    Greyscale
Skaaksrud discloses “3.    The system of Claim 2, wherein the electrical cable has a pair of wires that are electrically connected or disconnected by the switch when the switch is activated”. (see FIG. 54 where the trailer has a first cable and the vehicle has a second cable 5430 and 5425 and the wireless signal is provided when they are connected via prongs 5415 via a node 5411 or indicates that they are separated when the prongs 5415 are separated via a node 5410)
Skaaksrud discloses “4.    The system of Claim 3, wherein the wireless interface detects whether the pair of wires are electrically connected or disconnected and generates the breakaway alert signal in response to the detected condition of the pair of wires”. (See FIG. 54 where the trailer has a first cable and the vehicle has a second cable 5430 and 5425 and the wireless signal is provided when they are connected via prongs 5415 via a node 5411 or indicates that they are separated when the prongs 5415 are separated via a node 5410);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”) and in view of NPL, Sun, X., Secure Vehicular Communications Based on Group Signature and ID-Based Signature Scheme, 2007 IEEE International Conference on Communications, Date of Conference: 24-28 June 2007, ISBN: 1-4244-0353-7, DOI: 10.1109/ICC.2007.258 (https://ieeexplore.ieee.org/abstract/document/4288929) (pub. 13 August 2007) (hereinafter “Sun”) and in view of Swedish Patent Pub. No.: SE 8007691 to Johnsson that published in 1982.
Skaaksrud discloses “5.    The system of Claim 1, wherein the wireless breakaway alert signal is transmitted to” (See FIG. 54 where the trailer has a first cable and the vehicle has a second cable 5430 and 5425 and the wireless signal is provided when they are connected via prongs 5415 via a node 5411 or indicates that they are separated when the prongs 5415 are separated via a node 5410); 
 “a portable braking activation system” (see abstract where the trailer is separated and this causes an automatic braking of the tractor and trailer).  
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Johnsson at the time of the effective filing date of the disclosure since Johnsson teaches that in an emergency when a trailer is going to be separated from the tractor an emergency braking system can receive a signal to activate an automatic braking. This can prevent the trailer from continuing movement to damage people and property and to preserve the trailer.   It would have been a simple substitution of one known element for another to obtain predictable results to substitute the current signal and wireless signal of the primary reference as a simple substitution of known elements according to their purposes to obtain predictable results.  See MPEP sec. 2143.  

Skaaksrud is silent but Sun teaches “using a peer-to-peer wireless transmission”.  (see section IV where the wireless vehicle signals can be transmitted via a wireless peer to peer wireless communication; see section 1 where the wireless peer to peer signal can be provided to braking). 
Hewlett-Packard Co.v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SUN at the time 
Claim 6 is cancelled. 

Claims 7-8 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”)  and in view of NPL, Sun, X., Secure Vehicular Communications Based on Group Signature and ID-Based Signature Scheme, 2007 IEEE International Conference on Communications, Date of Conference: 24-28 June 2007, ISBN: 1-4244-0353-7, DOI: 10.1109/ICC.2007.258 (https://ieeexplore.ieee.org/abstract/document/4288929) (pub. 13 August 2007) (hereinafter “Sun”) and in view of Swedish Patent Pub. No.: SE 8007691 to Johnsson that published in 1982 and in view of U.S. Patent Application Pub. No.: US 2016/0137204 A1 to Morselli that was field in 2013.  
The primary reference is silent but Schuck teaches “a portable brake activation system…including a piston within a cylinder attached to the arm…an air compressor to drive air into the cylinder” (see element 903 and cylinder 902 and to push brake 906; see abstract and claim 1-15);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SCHUCK before the effective filing date of the disclosure since SCHUCK teaches that a portable device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed multiple times a day. Using a stable anchor point a brake actuation device can be provided 

Skaaksrud is silent but Morselli teaches “7.    The system of Claim 5, a brake …(see element 38 where the vehicle has a trailer braking section 38 and controller 36) having an arm attached to a brake pedal of the towed vehicle and (see claim 1 where the trailer has a trailer brake 28a-28d to brake the trailer 23 at the same time of the tractor 11)
an arm drive system to press the arm against the brake pedal and  (see brakes 28a to 28d in FIG. 2 that are actuated by a controller 37 and by hydraulic pressure)
wherein the brake controller presses the arm against the brake pedal in response to receiving the wireless breakaway alert signal. (see paragraph 19-33 and 57-65 where in a jack knife situation where the trailer keeps moving and sliding along an axis and will separate from the tractor the tractor controller actuates the braking of the trailer to stop the 
    PNG
    media_image4.png
    493
    571
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in 
The primary reference is silent but Schuck teaches “a portable brake activation system…” (see element 903 and cylinder 902 and to push brake 906; see abstract and claim 1-15)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SCHUCK before the effective filing date of the disclosure since SCHUCK teaches that a portable device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed multiple times a day. Using a stable anchor point a brake actuation device can be provided via a portable device moving an actuator element 902 to contact a brake pedal. This can automatically actuate the brakes of the towed vehicle.  The 

Skaaksrud is silent but Morselli teaches “8.    The system of Claim 7, wherein the brake controller is configured to transmit the breakaway alert signal to a wireless tablet, the wireless tablet being portable for use near a driver of the tow vehicle.  (See paragraph 46-48; 76-90);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also 
The phrase for use near is intended use and forms little patentable limitations to the claims. 
Claims 9-11 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”)  and in view of U.S. Patent Application Pub. No.: US 2016/0137204 A1 to Morselli that was field in 2013.  

Skaaksrud discloses “9.    The system of Claim 1, further comprising a wireless tablet having a wireless transceiver to receive the breakaway alert signal and” (see paragraph 229 where a master node 110a of FIG. 54 can include a display interface 405 to indicate the sensor outputs and the node data) 
 “to generate an alert to a driver of the tow vehicle”. (See paragraph 90). 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also actuating a braking associated with the trailer.    See claims 1-19 and paragraph 1-10 and 87-90 of Morselli.

Skaaksrud discloses “10.    The system of Claim 9, further comprising a wireless hub configured to be mounted in the towed vehicle and having a wireless transceiver to receive the breakaway alert signal…” (see paragraph 689 where a user device having an RF transceiver 200 can act as a master node; see paragraph 229 where a master node 110a of FIG. 54 can include a display interface 405 to indicate the sensor outputs and the node data)
Skaaksrud is silent but Morselli teaches “and to transmit the breakaway alert signal to the wireless tablet”. (See paragraph 90).
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also 
The mounting in a towed vehicle is an intended use and forms little patentable weight to the claims. 
Skaaksrud discloses “11.    The system of Claim 9, wherein the user terminal is further to show a status to the tow vehicle (see paragraph 229 where a master node 110a of FIG. 54 can include a display interface 405 to indicate the sensor outputs and the node data) when the breakaway detector detects that a breakaway cable is coupled to the breakaway detector. (See paragraph 1148-1154 and 1174-1184 where an alert can be provided when a magnetic switch indicates that one or more magnetic fields have changed and the trailer is separated from the tractor or connected to the tractor in FIG. 54 via elements 5420 and 5410;  and the ID node 120a can provide a signal to the master node 110a to the internet 105 and to the server 100; see FIG. 54 where when the vehicle 5405 is separated from the trailer 5400 the male and the female connectors 5410 and 5420 separate and the ID node 5411 can provide a wireless signal to the master node 110a and to the server 1000 indicating that they 5405 and 5400 have been separated );
Claim 13 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”)  
The primary reference is silent but Schuck teaches “13.    (Currently Amended) The method of Claim 12, wherein applying brakes comprises pressing a brake pedal of the towed vehicle through an arm attached to the brake pedal and the portable brake activation system.” (see element 903 and cylinder 902 and to push brake 906; see abstract and claim 1-15)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SCHUCK before the effective filing date of the disclosure since SCHUCK teaches that a portable device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed multiple times a day. Using a stable anchor point a brake actuation device can be provided via a portable device moving an actuator element 902 to contact a brake pedal. This can automatically actuate the brakes of the towed vehicle.  The 

Claims 14-17 and 19 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”)  and in view of U.S. Patent Application Pub. No.: US 2016/0137204 A1 to Morselli that was field in 2013.   
 The primary reference is silent but Schuck teaches “a portable brake activation system.” (see element 903 and cylinder 902 and to push brake 906; see abstract and claim 1-15)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SCHUCK before the effective filing date of the disclosure since SCHUCK teaches that a portable device can be fitted into a towed vehicle to assist with towing the 

Skaaksrud is silent but Morselli teaches “14.    The method of Claim 12, further comprising generating an audible alert signal at the …. in response to receiving the breakaway alert signal. (See paragraph 46-48; 76-90);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and 

Skaaksrud discloses a wireless breakaway signal in FIG. 54 but is silent but Morselli teaches “15.    The method of Claim 12, further comprising receiving the wireless breakaway alert signal at a wireless tablet in the tow vehicle and generating an alert to a driver of the tow vehicle at the wireless tablet in response to receiving the wireless breakaway alert signal. (See paragraph 46-48; 76-90);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The 
The primary reference is silent but Schuck teaches “a portable brake activation system.” (see element 903 and cylinder 902 and to push brake 906; see abstract and claim 1-15)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SCHUCK before the effective filing date of the disclosure since SCHUCK teaches that a portable device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed multiple times a day. Using a stable anchor point a brake actuation device can be provided via a portable device moving an actuator element 902 to contact a brake pedal. This can automatically actuate the brakes of the towed vehicle.  The 

Skaaksrud discloses “through a wireless hub” (see element 110a)
Skaaksrud is silent but Morselli teaches “16.    The method of Claim 15, wherein receiving the wireless breakaway alert signal at a wireless tablet comprises receiving the breakaway alert signal …in the tow vehicle. (See paragraph 46-48; 76-90);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be 

Skaaksrud discloses “17.    The method of Claim 12, further comprising receiving the wireless safe signal at wireless tablet (see paragraph 229 where a master node 110a of FIG. 54 can include a display interface 405 to indicate the sensor outputs and the node data)  and generating a safe indication on the wireless tablet in response to receiving the wireless safe signal. (See paragraph 1148-1154 and 1174-1184 where an alert can be provided when a magnetic switch indicates that one or more magnetic fields have changed and the trailer is separated from the tractor;  and the ID node 120a can provide a signal to the master node 110a to the internet 105 and to the server 100; see FIG. 54 where when the vehicle 5405 is separated from the trailer 5400 the male and the female connectors 5410 and 5420 separate and the ID node 5411 can provide a wireless signal to the master node 110a and to the server 1000 indicating ) 
 

    PNG
    media_image3.png
    495
    771
    media_image3.png
    Greyscale


Skaaksrud is silent but Morselli teaches “19.    The apparatus of Claim 18, further comprising means receiving the wireless breakaway alert signal in the tow vehicle (See claim 1 where the trailer has a trailer brake 28a-28d to brake the trailer 23 at the same time of the tractor 11) (See brakes 28a to 28d in FIG. 2 that are actuated by a  and generating an alert to a driver of the tow vehicle in response to receiving the wireless breakaway alert signal. . (See paragraph 46-48; 76-90);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also 

Claim 20 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”) in view of U.S. Patent Application Pub. No.: US 2016/0137204 A1 to Morselli that was field in 2013 and in view of Sun.  
Skaaksrud is silent but Sun teaches “20.    The apparatus of Claim 18, wherein the means for wirelessly transmitting comprises means for establishing a wireless peer-to-peer connection with the means for receiving”. (See section IV where the wireless vehicle signals can be transmitted via a wireless peer to peer wireless communication; see section 1 where the wireless peer to peer signal can be provided to braking).
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SUN at the time 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669